DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 32-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over [8,134,409; SEKI et al (Fig. 5)].
Regarding claim 21, [8,134,409; SEKI et al (Fig. 5)] discloses an amplifier circuit comprising a RF input terminal (121) and an RF output terminal (122), a first bipolar transistor (102) coupled at a first base terminal (base terminal of 102) thereof to the RF input terminal (128) and coupled at a first collector terminal (collector terminal of 102) thereof to the RF output terminal (122) and the first bipolar transistor having a first emitter terminal (emitter terminal of 102) electrically connected to ground potential (ground), a second bipolar transistor (103) having a second base terminal (base terminal of 103) electrically coupled to the first base terminal (base terminal of 102) through a first inductor (143) and a second collector terminal (collector terminal of 103) electrically coupled to the first collector terminal (collector terminal of 102) through a second inductor (145) and a second emitter terminal (emitter terminal of 103) electrically connected to the ground potential (ground), and a base bias terminal (123) electrically coupled to a base termination circuit (106) through which a base bias voltage (the voltage apply to the base bias terminal 123) is applied to the first base terminal (base terminal of 102) and the second base terminal (base terminal of 103). As described above, [8,134,409; SEKI et al (Fig. 5)] discloses all the limitations in claim 1 except for that the transistors being FETs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the SEKI et al because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced bipolar transistors with the FETs, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).
Regarding claims 22 and 33, wherein the first bipolar transistor and the second bipolar transistor are in a non-uniform distributed topology with different peripheries.
Regarding claims 23, 34 and 38, [8,134,409; SEKI et al (Fig. 5)] further comprising a collector voltage terminal (126) electrically coupled to a collector bias network (137) through which a collector bias voltage is applied to the first collector terminal (collector terminal of 102) and the second collector terminal (collector terminal of 103), and the collector bias network (137) excluding a resistive element.
Regarding claims 24 and 27, the limitations recited in the claims are intended use of the invention.
Regarding claims 25, 35 and 39, wherein the first bipolar transistor and the second bipolar transistor are the only bipolar transistors in the distributed power amplifier.
Regarding claim 26, the limitation recited in claim 26 is obvious based on the well known in the amplifier art.
Regarding claims 32 and 37, [8,134,409; SEKI et al (Fig. 5)] discloses an amplifier circuit comprising a waveform generator (the element generating a RF input signal applying at the input terminal 121), an antenna element (load in Fig. 5), and a distributed power amplifier (Fig. 5) configured to amplify the RF signal (the signal applying to the input terminal 121) and wherein the distributed power amplifier (Fig. 5) including a RF input terminal (121) and an RF output terminal (122), a first bipolar transistor (102) coupled at a first base terminal (base terminal of 102) thereof to the RF input terminal (128) and coupled at a first collector terminal (collector terminal of 102) thereof to the RF output terminal (122) and the first bipolar transistor having a first emitter terminal (emitter terminal of 102) electrically connected to ground potential (ground), a second bipolar transistor (103) having a second base terminal (base terminal of 103) electrically coupled to the first base terminal (base terminal of 102) through a first inductor (143) and a second collector terminal (collector terminal of 103) electrically coupled to the first collector terminal (collector terminal of 102) through a second inductor (145) and a second emitter terminal (emitter terminal of 103) electrically connected to the ground potential (ground), and a base bias terminal (123) electrically coupled to a base termination circuit (106) through which a base bias voltage (the voltage apply to the base bias terminal 123) is applied to the first base terminal (base terminal of 102) and the second base terminal (base terminal of 103). As described above, [8,134,409; SEKI et al (Fig. 5)] discloses all the limitations in claim 1 except for that the transistors being FETs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the SEKI et al because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced bipolar transistors with the FETs, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).
Allowable Subject Matter
Claims 28-31, 36 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2692